 Case 3:19-cv-00772-JPG Document 42 Filed 07/07/20 Page 1 of 2 Page ID #128




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

PRESTIN DWAYNE GREEN, #B89232,                   )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )     Case No. 19-cv-00772-JPG
                                                 )
HUGHES LOCHARD,                                  )
DOUGLAS CLARK,                                   )
MARSHA LILLY,                                    )
and KELLY LOUCKS,                                )
                                                 )
               Defendants.                       )

                               ORDER DISMISSING CASE

GILBERT, District Judge:

       Plaintiff Prestin Green filed this action pursuant to 42 U.S.C. § 1983 on July 17, 2019, for

alleged violations of his constitutional rights at Perry County Jail. (Doc. 1). The Amended

Complaint survived screening pursuant to 28 U.S.C. § 1915A. (Docs. 11 and 14). Plaintiff was

allowed to proceed with a single claim against Defendants for inadequate medical care. (Doc. 14).

       Plaintiff has since failed to provide the Court with his updated address, and he has taken

no other steps to litigate this matter. The Court has received no communication from Plaintiff

since he filed his Amended Complaint on October 10, 2019. (Doc. 11). Several court documents

that were mailed to Plaintiff have been returned undeliverable. (See Docs. 35-41).

       Plaintiff was repeatedly warned of his obligation to notify the Court and parties of any

address change within seven (7) days of a relocation. (See Docs. 3, 9, 13, 38, and 40). On

April 29, 2020 and June 17, 2020, this Court entered Orders to Show Cause. (Docs. 38 and 40).

Pursuant to both, Plaintiff was required to demonstrate why this case should not be dismissed for

failure to comply with the orders to update his address and for failure to prosecute his claim against


                                                  1
 Case 3:19-cv-00772-JPG Document 42 Filed 07/07/20 Page 2 of 2 Page ID #129




the defendants. (Id.). Plaintiff failed to respond to the show cause orders. Both orders were

returned to the Court undelivered. (Docs. 39 and 41). A week has passed since Plaintiff’s final

response deadline expired, and the Court has received no communication from him.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice based on Plaintiff’s failure to comply with the Court’s Orders to update his address

(Docs. 3, 9, and 13), his failure to respond to the Orders to Show Cause (Docs. 38 and 40), and his

failure to prosecute his claim against Defendants. See FED. R. CIV. P. 41(b); Lucien v. Brewer, 9

F.3d 26, 28 (7th Cir. 1993) (stating dismissal is a “feeble sanction” if it is without prejudice; “Rule

41(b) states the general principle that failure to prosecute a case should be punished by dismissal

of the case with prejudice.”).

                                             Disposition

       IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s

failure to comply with multiple Court Orders (Docs. 3, 9, 13, 38, and 40) and his failure to

prosecute his claim(s) herein. See FED. R. CIV. P. 41(b). The dismissal of this action does not

count as a “strike” under 28 U.S.C. § 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.

Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: July 7, 2020                                     s/J. Phil Gilbert
                                                               J. PHIL GILBERT
                                                               United States District Judge



                                                  2
